COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Lawrence Sobogun v. Velimir Rasic

Appellate case number:    01-21-00117-CV

Trial court case number: 20-CCV-067777

Trial court:              County Court at Law No. 5 of Fort Bend County

        Appellant Lawrence Sobogun’s appeal was dismissed on his own motion on October 28,
2021. On November 15, 2021, appellant filed a motion for extension of time to file a motion for
rehearing, which was due on November 12, 2021. The motion did not comply with Texas Rules
of Appellate Procedure 9.5(d) and 9.5(e) (requiring service of filed documents on all parties and
certificate of service that states date and manner of service and name and address of each person
served) or 10.5 (b) (requiring motion for extension of time to state deadline for filing motion for
rehearing, length of extension sought, facts relied on to explain need for extension, and number
of previous extensions granted). See TEX. R. APP. P. 9.5(d), 9.5(e), 10.5(b).
       The motion for extension of time is denied.
     The Court will consider a compliant motion for extension of time filed on or before
November 29, 2021. See TEX. R. APP. P. 4.1(a).
       It is so ORDERED.

Judge’s signature: __________/s/ Julie Countiss___________
                            Acting individually


Date: November 16, 2021